Affirmed and Memorandum Opinion filed March 8, 2007







Affirmed
and Memorandum Opinion filed March 8, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00627-CR
NO. 14-06-00628-CR
NO. 14-06-00629-CR
____________
 
GUADALUPE MENDOZA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 263rd District
Court
 Harris County, Texas
Trial Court Cause Nos. 1025189,
1025190, 1025191
 

 
M E M O R A N D U M   O P I N I O N




Appellant
was charged with three separate offenses.  Cause number 1025189, number
14-06-00627-CR on appeal, charged appellant with indecency with a child.  Cause
number 1025190, number 14-06-00628-CR on appeal, and Cause number 1025191,
number 14-06-00629-CR on appeal, charged appellant with aggravated sexual
assault of a child.  Appellant entered a plea of guilty to all three offenses. 
On July 14, 2006, the trial court sentenced appellant to confinement for twenty
20 years in the Institutional Division of the Texas Department of Criminal
Justice in cause number 1025189, and confinement for seventy-five years in the
Institutional Division of the Texas Department of Criminal Justice in cause
numbers 1025190 and 1025191, all three sentences to run concurrently. 
Appellant filed a notice of appeal in all three cases..
Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  At appellant=s request, the record was provided to
him.  On January 9, 2007, appellant filed a pro se response to counsel=s brief.
We have
carefully reviewed the record, counsel=s brief, and appellant=s response, and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).  
Accordingly,
the judgments of the trial court are affirmed.
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed March
8, 2007.
Panel consists of Justices Frost, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b).